DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3, 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 3-4, 7-13, 15 and 20-21 are objected to because of the following informalities:  
In claim 3 line 3, “the said collection bag” should be corrected to either “said collection bag” or “the collection bag”
In claim 7 line 2, “aimed for” should be corrected to “for”, since “aimed for” implies the limitation is intended but not necessarily reached
In claim 7 lines 2-3, “the said pre-chamber” should be corrected to either “said pre-chamber” or “the pre-chamber”
In claim 8 line 2, “screen printed” should be corrected to “screen-printed” for consistency
In claim 15 line 3, “on/in” should be corrected to “on and in”
In claim 20 line 1, “a drainage system” should be corrected to “the drainage system”
Appropriate correction is required.

Claim Interpretation
The term “disposable” as it appears in claims 4, 8, 11 and 20-21, is interpreted broadly as the element is intended to be used once or only a limited number of times and then thrown away, as provided by the Merriam-Webster definition. As such, the term “disposable” does not, itself, structurally limit an element, since a user can reasonably choose to use any element once and discard. 

Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide proper antecedent basis for the magnetic arrangement of claim 10. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-15, 20-21 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "near" in claim 1 line 9 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes this limitation is understood to mean a pressure sensor is connected to the rigid pre-chamber.


The term "preferably" in claim 3 line 2 renders the claim indefinite.  The term "preferably" is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by the term “preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, “preferably on a backside of the collection bag” is an optional limitation. 
Additionally, claim 3 line 4 recites the limitation “said sensors” rendering the claim indefinite as it is unclear if the “sensor” includes the pressure sensor of claim 1 line 9 and/or the filling level sensors of claim 3 line 2. For examination purposes, “said sensors” is understood as “said filling level sensors”.
Dependent claims 4 and 9-13 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claim 3 and therefore, contain the same deficiencies. Further, it is unclear how the filling level sensors can be located on a backside of the collection bag (claim 3) and on the inner side wall of the collection bag (claim 11).

6 recites the limitation "the pressure-drop" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
	Additionally, claim 6 line 3 recites the limitation “though the volume of the pre-chamber is determined” which renders the claim indefinite as the language is unclear. For examination purposes, this limitation is understood as “through the volume of the pre-chamber”.	
Dependent claims 7-8 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claim 6 and therefore, contain the same deficiencies.

Claim 10 recites the limitation "the capacitive connector" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation is understood as the connector element of claim 3 line 4.

Claim 11 recites the limitation "the inner side wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation is understood as “an inner side wall”.

Claim 12 recites the limitation "the set of filling level sensors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation is understood as “the arrangement of filling level sensors” of claim 3 line 2.


Dependent claim 15 is similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claim 14 and therefore, contain the same deficiencies. 

Claim 15 recites the limitation "the filtered air mechanism" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation is understood as “the filtered and venting mechanism”.

In claim 21 line 2, the limitation “a collection bag” renders the claim indefinite as it is unclear if this is the same collection bag as in claim 1 line 5 or an additional collection bag. For examination purposes, this limitation is understood as the same collection bag as in claim 1.

In claim 29 line 2, the limitation “a pressure sensor” renders the claim indefinite as it is unclear if this is the same pressure sensor as in claim 1 line 9 or an additional pressure sensor. For examination purposes, this limitation is understood as the same pressure sensor as in claim 1.

Claim Rejections - 35 USC § 102/103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 20-21 and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Peterson (US 2015/0164690 A1).
Regarding claim 1, Peterson discloses a drainage system (fluid management system 10) for aspirating (via pump 22) and measuring of body fluids, as Peterson teaches the system collect fluid from a patient’s eye and measure pressure from the fluid (Fig. 2, ¶ 0040 lines 1-2, 7-8), the drainage system comprising:

a fluid collection bag (collection bag 106) being able to be secured releasably on the peristaltic pump housing (Fig. 2, ¶ 0040 lines 7-8);
a rigid pre-chamber (chamber 12) arranged to connect drainage tubing (discharge line 24) to the collection bag (Fig. 2, ¶ 0040 lines 6-8); 
a pressure sensor (vacuum sensor 32) located near, or connected to (via port 104), the rigid pre-chamber (12) and arranged to be in communication with said pre-chamber for sensing a pressure in the rigid pre-chamber (Fig. 2, ¶ 0040 lines 16-18). 
While Peterson does not expressly teach the limitation “for the purpose of controlling the peristaltic pumping mechanism by a pre-set pressure and to determine the level of air leakage”, this limitation relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Peterson is capable of controlling the peristaltic pumping mechanism by a pre-set pressure and to determine the level of air leakage, as claimed (See § MPEP 2114 II). 
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than 
In the alternative, if one of ordinary skill in the art would not clearly envision the device of Peterson to be used to control the peristaltic pumping mechanism by a pre-set pressure and determine the level of air leakage, it still would have been obvious before the effective filing date of the claimed invention to have used the system of Peterson for this use.

Regarding claim 20, Peterson further discloses a disposable article (aspiration line 20 and discharge line 24) for the drainage system according to claim 1, the disposable article comprising drainage tubing (20, 24) arranged in fluid communication with the pre-chamber (12) (Fig. 2, ¶ 0040 7-8, 18-21). 

Regarding claim 21, Peterson further discloses the disposable article further comprising a collection bad (106) connected to the pre-chamber (12), via line (24) (Fig. 2). 

Regarding claim 28, Peterson further discloses wherein the pre-chamber (12) is connected between a first portion of a tube (line 20), the first portion being arranged to . 

Claim Rejections - 35 USC § 103
11.	Claim 2, 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and further in view of Locke (US 2013/0144227 A1).
	Regarding claims 2 and 6, all of the elements of the current invention have been substantially disclosed by Peterson as applied above in claim 1, except for wherein the determining of the level of air leakage is performed by estimating a time of a pressure drop (claim 2) and wherein the pressure-drop over time in the pre-chamber is translated to an estimated air leakage through the volume of the pre-chamber (claim 6). Peterson does teach the pressure sensors to be controlled by a system controller 34, a microprocessor (Peterson ¶ 0040 lines 16-18 and ¶ 0041 lines 1-3), and since the controller is a computer which monitors pressure over time using an algorithm, it can be understood that the algorithm can be adjusted.
	Locke, however, teaches a drainage system in the same field of endeavor (Locke ¶ 0036 lines 1-7), including pressure sensors for determining leakage wherein the determining of the level of air leakage is performed by estimating a time of a pressure drop and wherein the pressure-drop over time in the pre-chamber is translated (via controller) to an estimated air leakage through the volume of the pre-chamber (Locke Figs. 7-8, ¶ 0093) to identify a decay pattern through a pressure decay test to set a standard and determine a leak in the system (as motivated by Locke ¶ 0093). 


Regarding claim 27, all of the elements of the current invention have been substantially disclosed by Peterson as applied above in claim 1. Peterson further discloses the system further comprising a processor (controller 42) (Peterson ¶ 0041 lines 1-3) configured to: create suction pressure in a tube system for aspirating body fluid by means of the peristatic mechanism (Peterson ¶ 0042 lines 5-6), measure the suction pressure (via sensor 32) (Peterson ¶ 0034 lines 9-13, ¶ 0040 lines 16-18). Peterson further teaches the system to be controlled by controller 34, a microprocessor (Peterson ¶ 0040 lines 16-18 and ¶ 0041 lines 1-3), and since the controller is a computer which monitors pressure over time using an algorithm, it can be understood that the algorithm can be adjusted. Peterson is silent to pausing the peristaltic mechanism and calculating air leakage based on pressure change during pumping pause. 
Locke, however, teaches a drainage system in the same field of endeavor (Locke ¶ 0036 lines 1-7), including a controller configured to pause the peristaltic mechanism and calculate air leakage based on pressure change during pumping pause (Locke Figs. 7-8, ¶ 0093) to identify a decay pattern through a pressure decay test to set a standard and determine a leak in the system (as motivated by Locke ¶ 0093). 
.

12.	Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and further in view of Giezendanner (US 2012/0184932 A1).
	Regarding claims 3-4 and 12, all of the elements of the current invention have been substantially disclosed by Peterson, as applied above in claim 1, except for an arrangement of filling level sensors. 
	Giezendanner, however, teaches a drainage pump unit in the same field of endeavor (Giezendanner abstract) wherein there is also provided an arrangement of filling level sensors (at least one capacitive filling level sensor 7) being arranged on a backside of said collection bag (Giezendanner Fig. 1, ¶ 0052, 0054 lines 7-9), as Giezendanner teaches the collection container and housing to share a wall (13) that provides the filling level sensors (Figs. 1, 6-7, ¶ 0053 lines 11-14) for the purpose of detecting a filling level in the fluid collection bag (Giezendanner ¶ 0052), wherein said sensors also comprise a connector element (electrodes 70, 71 on a printed circuit board 72) that transfers the capacitive signals from the collection bag to a processor (microprocessor 73) for the purpose of measuring a collected volume (Giezendanner Figs. 1, 3, ¶ 0052 lines 19-27). Giezendanner further teaches the sensors to be disposable capacitive sensors (Giezendanner ¶ 0052) and screen-printed since the electrodes of the sensor are arranged on a printed circuit board (Giezendanner ¶ 0053 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an arrangement of screen-printed capacitive (claim 4) filling level sensors as provided in claim 3 and arranged in an area where the pressure is atmospheric or over atmospheric (claim 12) in the system of Peterson, as taught by Giezendanner, to monitor the drainage process to notify user of the filling speed and level to prevent overflow. 

13.	Claims 5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and further in view of King (US 2013/0261539 A1).
	Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Peterson as applied in claim 1. Peterson further discloses wherein the pressure sensor (32) is located outside of the rigid pre-chamber (12) and communicates with the pre-chamber via a communication port (port 104) (Peterson Fig. 2, ¶ 0040 lines 16-18), but is silent to the pressure sensor in the peristaltic housing. 
	King, however, teaches a system for aspiration of fluid from the eye (King Fig. 2A, ¶ 0039) in the same field of endeavor, with a housing (cassette 250) encompassing the components of the system, including pumps, tubing, reservoir, sensors (King Fig. 2A 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the pressure sensor of the Peterson system into the peristaltic housing, as suggested by King, to consolidate and protect the sensors and further since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 29, as stated above Peterson discloses wherein the pre-chamber is provided with a pressure sensor (32) (Peterson Fig. 2, ¶ 0040 lines 16-18), bus is silent to the one or more filling sensors. 
King, however, teaches capacitive fluid level sensing arrangements for medical devices in the same field of endeavor (King Fig. 2A, 3A and abstract) with the pre-chamber (reservoir 204) is provided with one or more filling sensors (King Fig, 2A, 3, ¶ 0051 lines 4-13, ¶ 0056 lines 3-8) King teaches the capacitive sensors in the pre-chamber to reliably determine fluid level within the reservoir to better balance air/fluid in reservoir (as motivated by King ¶ 0012 lines 1-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more filling sensors in the Peterson system, as taught by King, to reliably determine fluid level within the reservoir to better balance air/fluid in reservoir.

14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Heaton (US 2015/0246164 A1).
Regarding claim 14, all of the elements of the current invention have been substantially disclosed by Peterson, as applied above in claim 1, except for evacuated air being released through a filtered and venting mechanism.
Heaton, however, teaches a negative pressure pump system for wound drainage (Heaton ¶ 0001) in the same field of endeavor, with a fluid collection bag (flexible container 11) allowing for evacuating air through a filtered and venting mechanism (Heaton Fig. 1b, ¶ 0117 lines 7-19). Heaton teaches the charcoal filter for odor control and a vent to allow gas to escape to prevent over inflation of the container (as motivated by Heaton ¶ 0117 lines 12-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a filtered and venting mechanism into the fluid collection bag of the Peterson device, as taught by Heaton, to prevent over inflation and reduce odor.  
	
15.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and further in view of Locke and further in view of King.
	Regarding claims 7-8, all of the elements of the current invention have been substantially disclosed by Peterson and Locke, as applied above in claim 6, except wherein the pre-chamber is provided with capacitive sensors for measuring of a collected volume in the pre-chamber in order to compensate for a reduced dead space in said pre-chamber during an air leakage measurement. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include disposable screen-printed (claim 8) capacitive sensors for measuring of a collected volume in the pre-chamber (claim 7) in the Peterson/Locke system, as taught by King, to reliably determine fluid level within the reservoir to better balance air/fluid in reservoir.
While King does not expressly teach the limitation “in order to compensate for a reduced dead space in said pre-chamber during an air leakage measurement”, this limitation relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Peterson/Locke/King is capable of compensating for a reduced dead space in said pre-chamber during an air leakage measurement, as claimed (See § MPEP 2114 II). 
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 
In the alternative, if one of ordinary skill in the art would not clearly envision the device of Peterson/Locke/King to be used to in order to compensate for a reduced dead space in said pre-chamber during an air leakage measurement, it still would have been obvious before the effective filing date of the claimed invention to have used the system for this use.

16.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and further in view of Giezendanner and further in view of King.
	Regarding claims 9 and 11, all of the elements of the current invention have been substantially disclosed by Peterson and Giezendanner, as applied above in claim 3, except for the capacitive filling sensors being screen-printed inside the collection bag (claim 9) and arranged on the inner side wall of the collection bag (claim 11). 
	King, however, teaches capacitive fluid level sensing arrangements for medical devices in the same field of endeavor (King Fig. 2A, 3A and abstract) wherein the capacitive filling sensors are screen-printed on an inside, and arranged on an inner side 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the screen-printed capacitive filling sensors inside the collection bag (claim 9) and arranged on the inner side wall of the collection bag (claim 11), as suggested by King, to minimize the amount exposed elements of the system and simplify the design and further since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

17.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Giezendanner and further in view of Schuman (US 2010/0049134 A1).
	Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Peterson and Giezendanner, as applied above in claim 3, except for the capacitive connector is releasably secured to the housing via a magnetic arrangement. 
	Schuman, however, teaches an aspiration pump device in the same field of endeavor (Schuman abstract, Fig. 2) wherein components are releasably secured via magnetic arrangement (Schuman ¶ 0025 lines 12-17). One of ordinary skill in the art would use a magnetic connector to provide removable and non-damaging connection. 
.

18.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Giezendanner and further in view of Hagermark (US 2007/0265594 A1).
	Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Peterson and Giezendanner, as applied above in claim 3, except for in which the collected volume of bodily fluids inside the collection bag is prevented from splashing over the filling level sensors during patient transport by means of arranged filling segments in the collection bag. 
	Hagermark, however, teaches a fluid bag (Hagermark Fig. 4) pertinent to the problem of preventing splashing within fluid bags, with arranged filling segments (distance limiting members 40) in the fluid bag (10) (Hagermark Figs. 4-5, ¶ 0050 lines 7-12). As such, Hagermark teaches the same bag structure of vertical weldings as provided in the present specification (see specification ¶ 0029). The distance limiting members of Hagermark prevent the fluid bag from becoming too thick (as motivated by Hagermark Fig. 4-5 ¶ 0050 lines 13-14). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the Peterson/Giezendanner system, 
While Hagermark does not expressly teach the limitation “the collected volume of bodily fluids inside the collection bag is prevented from splashing over the filling level sensors during patient transport”, this limitation relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Peterson/Giezendanner/Hagermark is capable of preventing splashing over the filling level sensors, as claimed (See § MPEP 2114 II). 
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Baush & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.
In the alternative, if one of ordinary skill in the art would not clearly envision the device of Peterson/Giezendanner/Hagermark to be used to prevent splashing over the filling level sensors, it still would have been obvious before the effective filing date of the .

20.	Claim15 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Heaton and further in view of Bordeau (US 2012/0046623 A1).
Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Peterson and Heaton, as applied above in claim 14, except the filtered air mechanism is prevented from being occluded by bodily fluid by means of a duck-valve and a welded pattern placed respectively on and in said collection bag.
Heaton further teaches an air control valve (1) on said collection bag (11) (Heaton Fig. 1b, ¶ 0117 lines 12-17). Duck-valves, or duck-bill valves, are known in the art, and Heaton further teaches using duck-bill valves for pressure control valves (Heaton ¶ 0064, ¶ 0120 lines 17-19) in the system. The Heaton valve prevents over inflation of the container (as motivated by Heaton ¶ 0117 lines 12-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a duck-valve on the collection bag of the Peterson/Heaton combination device, as taught by Heaton, to prevent over inflation of the container. 
The combination as applied above is still silent to a welded pattern. 
	Bordeau, however, teaches a body fluid collection pouch (Bordeau Fig. 1, abstract) pertinent to the problem of preventing liquid leaks, with a welded pattern (welds 7, 8) forming a reflux valve, in the collection bag (pouch 1) to prevent occlusion by bodily fluid, or reflux, (Bordeau Fig. 1 ¶ 0024, 0028, 0038) to prevent any reflux of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a welded pattern in the collection bag of Peterson/Heaton combination device, as taught by Bordeau, to prevent reflux of liquid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        03/25/2021

/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781